Exhibit 10.36

PORTIONS OF THIS EXHIBIT MARKED “[* * *]” HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND THE OMITTED PORTIONS HAVE BEEN FILED
SEPARATELY IN PAPER FORM WITH THE SECURITIES AND EXCHANGE COMMISSION.

AMENDED AND RESTATED SUPPLY AND CO-MARKETING AGREEMENT

This Amended and Restated Supply and Co-Marketing Agreement is effective as of
February 1, 2010 (“Effective Date”), between Cardinal Health 200, LLC, formerly
known as Cardinal Health 200, Inc., a Delaware corporation (“Cardinal Health”),
and SRI/Surgical Express, Inc., a Florida corporation (“SRI”) (Cardinal Health
and SRI are collectively referred to in this Agreement as the “parties”).

BACKGROUND

Cardinal Health is a manufacturer and distributor of healthcare products and
disposable kitting solutions. SRI provides reusable and disposable kitting
solutions to healthcare providers. Pursuant to the Supply and Co-Marketing
Agreement (the “Original Agreement”) dated as of November 26, 2008 (the
“Original Effective Date”), (i) Cardinal Health appointed SRI as a distributor
of the Products (as defined below), and SRI accepted such appointment, and
(ii) the parties agreed that SRI would consolidate and package the Hybrid Kits
(as defined below) to be jointly developed, produced and marketed by the
parties.

The parties desire to amend and restate the Original Agreement, and this
Agreement replaces and supersedes the Original Agreement.

OPERATIVE TERMS

Cardinal Health and SRI agree as follows:

 

1. DEFINITIONS

“Cardinal Health Components” means the disposable surgical component products
provided by Cardinal Health that comprise the disposable sub-assemblies as part
of the Hybrid Kits.

“Cardinal Health Presource/Convertors Legacy Customer” means any customer of
Cardinal Health as of the Original Effective Date of this Agreement.

“Change of Control” means the occurrence of any of the following:

(i)       any person or entity, or group thereof acting in concert (a “Person”),
being or becoming the “beneficial owner” (as such term is defined in Securities
and Exchange Commission (“SEC”) Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), directly or indirectly, of securities of
SRI which, together with securities



--------------------------------------------------------------------------------

previously owned, confer upon such Person or group the combined voting power, on
any matters brought to a vote of shareholders, of fifty-one percent (51%) or
more of the then outstanding shares of voting securities of SRI;

(ii)       the direct or indirect sale, lease, assignment, conveyance, transfer
or other disposition of assets of SRI or any of its subsidiary or subsidiaries,
in a transaction or series of transactions, if the aggregate consideration
received or to be received by SRI or any such subsidiary in connection with such
sale, lease, assignment, conveyance, transfer or other disposition is greater
than fifty-one percent (51%) of the book value, determined by SRI in accordance
with generally accepted accounting principles, of SRI’s assets determined on a
consolidated basis immediately before such transaction or the first of such
transactions;

(iii)       the merger, consolidation, share exchange or reorganization of SRI
(or one or more direct or indirect subsidiaries of SRI) as a result of which the
holders of all of the shares of capital stock of SRI as a group would receive
less than fifty-one percent (51%) of the combined voting power of the voting
securities of SRI or such surviving or resulting entity or any parent thereof
immediately after such merger, consolidation, share exchange or reorganization;

(iv)       the adoption of a plan relating to SRI’s liquidation or the approval
of the dissolution of SRI;

(v)        the commencement (within the meaning of SEC Rule 13e-4 under the
Exchange Act) of a tender or exchange offer which, if successful, would result
in a Change of Control of SRI; or

(vi)       the first day on which a majority of the members of SRI’s board of
directors are not Continuing Directors.

“Component Products” means the Cardinal Health Components and the SRI
Components.

“Continuing Director” means, as of any date of determination, any member of
SRI’s board of directors who (i) was a member of such board of directors on the
Original Effective Date or (ii) was nominated for election, elected or appoint
to such board of directors with the approval of the majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination, election or appointment (either by a specific vote or by approval of
SRI’s proxy statement in which such member was name a nominee for election as a
director, without objection to such nomination).

“Customer Agreement” means an agreement between a Customer and SRI or Cardinal
Health, as the case may be, to provide the Hybrid Program to the Customer.

“Customers” means the hospitals, surgery centers and other customers that
execute Customer Agreements and participate in the Hybrid Program.

 

2



--------------------------------------------------------------------------------

“Disposable Products” means the disposable products manufactured, sourced or
supplied by Cardinal Health that a SRI Legacy Customer desires to purchase from
SRI, including without limitation all disposable products that are purchased by
a SRI Legacy Customer as of the Original Effective Date and, in the case of such
disposable products that are not manufactured, sourced or supplied by Cardinal
Health, all comparable products manufactured, sourced or supplied by Cardinal
Health.

“FDA” means the United States Food and Drug Administration.

“Hybrid Kits” means hybrid kits consisting of Cardinal Health Components and SRI
Components that the parties jointly develop.

“Hybrid Program” means the assembly, delivery to Customers and retrieval from
Customers of the Hybrid Kits and the reprocessing of the SRI Components.

“Intellectual Property” has the meaning set forth in Section 4.1.

“Management Committee” has the meaning set forth in Section 9.2.

“Margin Percentage” has the meaning set forth in Section 2.3.

“Measurement Date” means the second anniversary of the Original Effective Date
(November 26, 2010) and each anniversary thereafter.

“Obsolete Inventory” is defined as Disposable Products and Cardinal Health
Components in SRI’s inventory which have not been shipped to a Customer for a
period of [***] ([***]) calendar days.

“Operating Committee” has the meaning set forth in Section 9.3.

“Products” means the Component Products and the Disposable Products.

“Recall” has the meaning set forth in Section 2.10(f).

“Restricted Information” has the meaning set forth in Section 8.

“SRI Components” means the reusable surgical component products provided by SRI
that comprise the reusable sub-assemblies of the Hybrid Kits.

“SRI Legacy Customer” means any customer of SRI as of the Original Effective
Date.

“SRI Marks” has the meaning set forth in Section 9.7.

“SRI Ordering Instructions” has the meaning set forth in Section 2.9(b).

 

3



--------------------------------------------------------------------------------

“SRI Services” means the delivery, retrieval and reprocessing and other services
provided by SRI under the Hybrid Program.

“Territory” means the United States and Canada.

“Total Revenues” means, for each annual period during the term of this
Agreement, the amount equal to the gross revenues generated by sales under the
Hybrid Program, less the aggregate amount of product returns under the Hybrid
Program, during that annual period.

“Total Revenue Target” means, for each annual period, an amount equal to one
hundred and eight percent (108%) of the Total Revenues for the immediately prior
annual period.

 

2. DISPOSABLE PRODUCTS

2.1       Products Covered by this Article.   The products covered by this
Article are the Disposable Products. There are no volume or purchase commitments
of any kind under this Article.

2.2       Grant of Distributorship; Exclusive Supplier.   Cardinal Health hereby
appoints SRI as a non-exclusive distributor of the Disposable Products in the
Territory and SRI accepts such grant for the term and on the conditions stated
in this Agreement. Subject to the following sentence, during the term of this
Agreement (a) SRI hereby appoints Cardinal Health as the exclusive supplier of
the Disposable Products in the Territory and Cardinal Health accepts such
appointment and (b) SRI shall not purchase Disposable Products from any party
other than Cardinal Health without Cardinal Health’s prior written consent.
Notwithstanding the foregoing sentence, if on any Measurement Date, the amount
of Total Revenues for the annual period ending on the Measurement Date is less
than the Total Revenue Target for such period, SRI may, upon prior written
notice to Cardinal Health, elect that Cardinal Health shall be a non-exclusive
supplier of the Disposable Products for use in the Hybrid Kits and SRI shall be
permitted to purchase Disposable Products for use in the Hybrid Kits from any
third party. For the avoidance of doubt, Cardinal Health shall, during the term
of this Agreement, remain SRI’s exclusive supplier of the Disposable Products
for sale to the SRI Legacy Customers regardless of the amount of Total Revenues.
If the failure to satisfy the Total Revenue Target is a result of unforeseeable
and extenuating circumstances (including significant market deterioration), SRI
agrees that, prior to electing to purchase Disposable Products from any third
party other than Cardinal Health, SRI shall first discuss its election with the
Management Committee.

 

  2.3 SRI Legacy Customer Pricing.

The price for each SRI Legacy Customer Disposable Product ordered by SRI shall
be an amount that results in the Margin Percentage being equal to [***] percent
([***]%) for all orders made prior to February 24, 2010 and [***] percent
([***]%) thereafter. For purposes of this Agreement, the “Margin Percentage”
shall be the quotient of (i) the difference between (A) the price charged to
SRI’s customer for such Disposable Product (excluding any delivery or
transportation fees charged to SRI customers) less (B) the price charged to SRI
under this Agreement for such Disposable Product divided by (ii) the price
charged to SRI’s

 

4



--------------------------------------------------------------------------------

customer for such Disposable Product (excluding any delivery or transportation
fees). For the avoidance of doubt, revenue and billing charges to SRI’s Legacy
Customers for SRI products, including without limitation reusable component
products, instruments and service offerings, shall be excluded from the
calculation of the Margin Percentage.

2.4      Labeling.   The Disposable Products shall be labeled with a co-branded
label mutually agreed to by the parties and substantially in the form attached
hereto as Annex A.

2.5      Delivery; Risk of Loss.   Title and risk of loss or damage to the
Disposable Products pass to SRI as described in Exhibit B.

2.6      Shipping Discrepancies.   Unless agreed to by SRI in advance, Cardinal
Health shall not deliver any partial orders. SRI will report any shipping
discrepancies and/or damage caused during shipping as set forth in Exhibit B. In
addition, SRI may refuse to accept, and may return to Cardinal Health per
Exhibit B, at Cardinal Health’s risk, any Disposable Products that are shipped
in error.

2.7      Inspection.   With respect to those Disposable Products manufactured by
Cardinal Health, Cardinal Health shall permit SRI or its agents or
representatives to inspect and observe finished Disposable Products in the
process of manufacture, at any reasonable time during Cardinal Health’s normal
business hours, and shall provide adequate space and facilities necessary for
SRI’s agents or representatives to conduct an inspection or observation upon
reasonable advance notice to Cardinal Health.

2.8      Nonconforming Products.   If SRI determines that a shipment of
Disposable Product does not meet SRI’s Legacy Customer’s product specifications
and/or SRI’s quality standards, SRI will use best efforts to furnish Cardinal
Health with sufficient detail to enable Cardinal Health to establish the cause
of such failure and corrective action. If SRI properly rejects any Disposable
Products as nonconforming, Cardinal Health, at its sole cost and expense, as
soon as practicable after the effective date of SRI’s notice of rejection, shall
either (a) cause the rejected Disposable Products to conform or (b) deliver to
SRI new Disposable Products that conform to the order. Cardinal Health
acknowledges that Disposable Products are also subject to acceptance or
rejection by SRI’s Legacy Customers, and will promptly following any SRI Legacy
Customer’s rejection, (i) cause the rejected Disposable Products to conform or
(ii) deliver to SRI new Disposable Products that conform to the order. Cardinal
Health shall bear all costs and expenses associated with return shipments of
nonconforming Disposable Products.

2.9      SRI’s Duties Regarding Disposable Products.   With respect to the
Disposable Products, SRI shall:

  (a)       Submit its order for Disposable Products via an electronic data
interchange (EDI) or Cardinal Health’s Web-based ordering system, such as
www.Cardinal.com.

  (b)       Submit orders in accordance with Distribution Management Medical
Products Manufacturing Ordering Instructions for SRI/Surgical Express, Inc.,
effective

 

5



--------------------------------------------------------------------------------

November 26, 2008, a copy of which is attached herein as Exhibit B (the “SRI
Ordering Instructions”).

(c)       Pay for such orders in accordance with the payment terms set forth
herein. Terms of payment shall be [***]% 15, net 45 days. Cardinal Health
retains the right to adjust SRI’s payment terms, as set forth in this
Section 2.9(c), and/or place SRI on COD status if SRI has not made payments
pursuant to Section 2.9(c); provided Cardinal Health delivers written notice of
such nonpayment to SRI and SRI does not make payments within fifteen
(15) calendar days of such notice. During the fifteen (15) day cure period,
SRI’s daily purchases may not exceed the daily average of purchases for the
previous three (3) month period. Disputed invoices in the ordinary course of
business are not subject to the aforementioned payment default language during
such time as such invoices remain in dispute per the terms of this Agreement.

(d)      Maintain complete and accurate records for such periods as may be
required by applicable law, of all the Disposable Products sold by it.

(e)      Provide the staff it deems reasonably necessary to accept orders from
the SRI Legacy Customers for Disposable Products and to provide other customer
service support.

(f)      Provide billing, collection and related administrative services for SRI
Legacy Customers purchasing Disposable Products through the SRI channel.

(g)      Reasonably assist Cardinal Health in carrying out any Recall at
Cardinal Health’s request, cost and expense.

(h)      Communicate all complaints to Cardinal Health on Disposable Products in
a timely fashion.

(i)      Make all claims for any discrepancies in unpaid invoices, rebate
requests, or any other discrepancy resulting in receivable discrepancy in
writing within one (1) year of the date of the discrepancy. Cardinal Health
shall not be obligated to make payments for, or investigate claims which are
dated more than one (1) year prior to SRI’s written claim or request for
investigation.

(j)      Accept and implement a Continuous Replenishment Process (“CRP”) with
Cardinal Health on purchase orders for all Cardinal Health Component Products,
as described in Section 3, and Disposable Products as described in this
Section 2, (i) on the date that is six (6) months after the Effective Date, or
(ii) on the date that Cardinal Health certifies to SRI that Cardinal Health is
able, and Cardinal Health is actually able to ship a maximum of three (3) weeks
of current forecast, on a continuous basis, whichever is later. If SRI does not
implement an operational CRP process on Disposable Products by the date set
forth above and does not cure such failure within thirty (30) days after written
notice from Cardinal Health, then Cardinal Health may charge SRI a handling fee
of five percent (5%) on all orders of Cardinal Health Component and Disposable
Products by SRI until such time as the CRP is implemented.

 

6



--------------------------------------------------------------------------------

2.10      Cardinal Health’s Duties Regarding Disposable Products.   With respect
to the Disposable Products, Cardinal Health shall:

(a)       Timely ship all Disposable Products F.O.B. destination to the SRI
facilities designated by SRI in the applicable purchase order.

(b)       Within five (5) business days after receipt of customer purchase data
from SRI at the end of each month, pay to SRI a tracing fee of [***]% of
Cardinal Health’s gross revenues with respect to the Disposable Products.

(c)       Maintain 98% Disposable Product Fill Rate (as defined below) for
Disposable Products. With respect to undershipments (i.e., the quantity of
Disposable Products shipped to SRI is less than the amount that should have been
shipped to SRI in accordance with SRI’s purchase order), “Disposable Product
Fill Rate for undershipments” is defined as (i) the quantity of Disposable
Products meeting the warranty requirements set forth in Section 4.1 actually
shipped as set forth in SRI’s purchase order, divided by (ii) the quantity of
Disposable Products that should have been shipped in accordance with that
purchase order. With respect to overshipments (i.e., the quantity of Disposable
Products shipped to SRI is greater than the amount that should have been shipped
to SRI in accordance with SRI’s purchase order), “Disposable Product Fill Rate
for overshipments” is defined as one (1) minus (i) (A) the quantity of
Disposable Products meeting the warranty requirements set forth in Section 4.1
actually shipped less (B) the amount that should have been shipped in accordance
with SRI’s purchase order, divided by (ii) the amount that should have shipped
in accordance with SRI’s purchase order. For example, if the quantity set forth
in SRI’s purchase order equals 60, Cardinal Health ships 70, the Disposable
Product Fill Rate calculation for this shipment would be [1 – (70 - 60) / 60 =
.833 or 83.3%]. The Disposable Product Fill Rate for undershipments and
overshipments shall be measured separately for each Disposable Product described
in a separate line item in SRI’s purchase order and shall not be measured on an
aggregate basis for all Disposable Products shipped pursuant to SRI’s purchase
order. SRI will measure the Disposable Product Fill Rate on a quarterly basis
with respect to all of the purchase orders submitted by SRI to Cardinal Health
for such calendar quarter. If Cardinal Health fails to meet the Disposable
Product Fill Rate with respect to any calendar quarter and, after notice of such
failure by SRI, fails to maintain the Disposable Product Fill Rate for the
immediately following calendar quarter, SRI may invoice and collect from
Cardinal Health an amount equal to 2% of the value of the Disposable Product for
each 1% the Disposable Product Fill Rate was below 98% with respect to the
purchase orders for any calendar quarter for which the Disposable Product Fill
Rate was below 98%. SRI acknowledges that Cardinal Health’s ability to comply
with the foregoing requirements depends on its monthly receipt of accurate and
complete forecasts and ordering information from SRI via an electronic data
interchange (EDI) or Cardinal Health’s Web-based ordering system, such as
www.Cardinal.com, or other order process mutually agreed to by the parties. Both
parties agree to work within the management review process as outlined in
Section 9.4 to develop a mutually agreeable process for managing and tracking
order fulfillment, including but not limited to addressing overshipments and
undershipments.

 

7



--------------------------------------------------------------------------------

(d)       Take all necessary action to comply with the applicable FDA and other
federal, state and local requirements in connection with the manufacture, sale,
distribution and provision of the Disposable Products. These obligations include
without limitation compliance with the applicable sections of the Quality System
Regulation (21 C.F.R. Part 820). Possess a Quality Assurance System that adheres
to applicable laws, rules, and regulations, including without limitation the
practices and regulations of the FDA (including without limitation the
applicable sections of the current Quality System Regulations as expressed in 21
C.F.R. Part 820 and Pre-Market Notification Procedures of 21 C.F.R. Part 807,
Subpart E).

(e)       Notify SRI and the appropriate federal, state and local authorities of
any customer complaints or other occurrences regarding the Disposable Products
which are required to be so reported or that may render all or any of the
Disposable Products in violation of a law or regulation, evaluating all
complaints and responding to SRI in writing on the resolution of any complaints
from SRI or its customers. SRI and Cardinal Health shall provide each other with
any information it receives regarding such occurrences. Cardinal Health shall be
responsible for evaluating all complaints and for responding to SRI in writing.

(f)       In the event that any defect in a Disposable Product or any regulatory
or government action requires that all or part of a Disposable Product be
recalled, destroyed, withheld from the market, or subjected to field corrective
action (a “Recall”), Cardinal Health shall immediately notify SRI of the same
and bear the entire responsibility of the Recall, at no cost to SRI, and shall
reimburse SRI for all reasonable and direct costs associated with all Recalls,
except those Recalls that result from negligence, or reckless disregard or the
acts or omissions on the part of SRI or any of its employees.

(g)       Upon request, provide SRI with the following records for the
Disposable Products: (i) product specifications; (ii) if the Disposable Products
are not manufactured directly by Cardinal Health, the name and address of the
actual manufacturer of the Disposable Products and the location(s) where the
Disposable Products are manufactured; (iii) quality control specifications to
include testing methods, sampling procedures, and acceptance levels; and
(iv) sterilization records. To the extent that the Disposable Products are
manufactured, assembled or labeled by Cardinal Health, Cardinal Health will not
make any change in the manufacture, assembly, or labeling process of the
Disposable Products which could affect the quality of the Disposable Products
and/or the location where Disposable Products are manufactured without SRI’s
prior written consent, which shall not be unreasonably withheld.

(h)       Provide primary sales support for the Disposable Products to SRI’s
customers and timely respond to all requests from SRI’s customers relating to
substitutions and expansions of the Disposable Products.

(i)       Cardinal Health shall actively work to increase the kit size and value
of SRI’s disposable accessory pack business with the SRI Legacy Customers.

 

8



--------------------------------------------------------------------------------

2.11       Obsolete Inventory.   Obsolete Inventory shall be handled as set
forth in Exhibit B. In addition, SRI may request authorization to return
Obsolete Inventory to Cardinal Health for a full refund. Such refund shall be
made within thirty (30) days of such request. Cardinal Health shall provide a
return authorization number or certificate of destruction to SRI, within ten
(10) business days of such written request. Obsolete Inventory shall be returned
to Cardinal Health freight collect, FOB shipping point and no restocking charges
shall apply. Destruction of Obsolete Inventory will be at SRI’s expense.

2.12       Payments to GPOs.   SRI shall be responsible to continue to make any
required payments to GPOs, if any, in connection with Disposable Products for
SRI Legacy Customers.

 

3. COMPONENT PRODUCTS

3.1       Products Covered by this Article.   The products covered by this
Article are the Component Products. There are no volume or purchase commitments
of any kind under this Article.

3.2       Grant of Distributorship; Marketing and Promotion.   Cardinal Health
appoints SRI as the exclusive distributor of the Cardinal Health Components in
Hybrid Kits to customers in the Territory, provided such Cardinal Health
Components are only distributed as a part of the Hybrid Kits. SRI accepts such
grant for the term and on the conditions stated in this Agreement. Cardinal
Health will not directly or indirectly sell such Cardinal Health Components to
customers in the Territory in Hybrid Kits during the term of this Agreement. In
certain situations both parties may agree on alternatives on how Disposable
Products and Cardinal Health Components can be delivered to Customers. SRI and
Cardinal Health will engage in marketing and promotional activities as specified
in Exhibit A to this Agreement. The parties will share marketing and promotional
expenses as follows: SRI: 70%; Cardinal Health: 30%.

3.3       Customer Pricing of Cardinal Health Components.   Cardinal Health will
suggest a price or range of prices for the Cardinal Health Components to be
included in the Hybrid Kit for each Customer pursuant to each Customer Agreement
and will work together with SRI to assist SRI as it sets such pricing. These
prices may be different for each Customer, depending on market conditions and
changes in the Component Products provided as part of each Hybrid Kit. The
parties shall not add charges of any kind without discussion with the Operating
Committee, including charges for packaging, labeling, taxes, storage, insurance,
boxing, crating or shipping. For the avoidance of doubt, SRI may charge a
delivery fee to Customers and SRI will be responsible for setting the final
price for the Cardinal Health Components to each Customer.

3.4       Purchase Price and Payment Terms of Cardinal Health Components by
SRI.   For the Cardinal Health Components:

(a)       Cardinal Health shall provide the Cardinal Health Components to SRI in
exchange for the amount equal to the product of (A) [***] multiplied by (B) the
price of the Cardinal Health Components (as determined pursuant to Section 3.3).

For example, if the Customer’s price for the Cardinal Health Component included
as part

 

9



--------------------------------------------------------------------------------

of a Hybrid Kit is $140.00, then SRI shall pay to Cardinal Health an amount of
$[***] in exchange for the Cardinal Health Components.

  (b)       Terms of payment of the amount set forth in Section 3.4(a) shall be
[***]% 60 days net 75 days from date of invoice. Cardinal Health retains the
right to adjust SRI’s payment terms to the extent set forth in this
Section 3.4(b), and/or place SRI on COD status if SRI has not made payments
pursuant to Section 3.4; provided Cardinal Health delivers written notice of
such nonpayment to SRI and SRI does not make payments within fifteen
(15) calendar days of such notice. During the fifteen (15) day cure period,
SRI’s daily purchases may not exceed the daily average of purchases for the
previous three (3) month period. Disputed invoices in the ordinary course of
business are not subject to the aforementioned payment default language during
such time as such invoices remain in dispute per the terms of this Agreement.

3.5       Obsolete Inventory.   Obsolete Inventory shall be handled as set forth
in Exhibit B. In addition, SRI may request authorization to return Obsolete
Inventory to Cardinal Health for a full refund. Such refund shall be made within
thirty (30) days of such request. Cardinal Health shall provide a return
authorization number or certificate of destruction to SRI, within ten
(10) business days of such written request. Obsolete Inventory will be returned
to Cardinal Health freight collect, FOB shipping point and no restocking charges
shall apply. Destruction of obsolete inventory will be at SRI’s expense.

3.6       Customer Agreements.   SRI or Cardinal Health shall evidence supply
arrangements with the Customers with Customer Agreements

3.7       Customer Service.   With respect to each Customer, SRI shall be
primarily responsible for providing collection and related administrative
services for such Customer, including receiving Customer service requests and
complaints. If such requests or complaints primarily relate to the Cardinal
Health Components, SRI shall notify Cardinal Health of such requests or
complaints. Each party shall use its reasonable efforts to resolve and respond
to any Customer request or complaint that is primarily related to its products
or services.

3.8       Delivery; Risk of Loss.   Title and risk of loss or damage to the
Cardinal Health Components shall pass to SRI as described in Exhibit B.

3.9       Shipping Discrepancies.   Unless agreed to by SRI in advance, Cardinal
Health shall not deliver any partial orders. SRI will report any shipping
discrepancies and/or damage caused during shipping as set forth in Exhibit B. In
addition, SRI may refuse to accept, and may return to Cardinal Health per
Exhibit B, freight collect, at Cardinal Health’s risk, any Cardinal Health
Components shipped in error.

3.10       Inspection.   With respect to those Cardinal Health Components
manufactured by Cardinal Health, Cardinal Health shall permit SRI or its agents
or representatives to inspect and observe finished Cardinal Health Components in
the process of manufacture, at any reasonable time during Cardinal Health’s
normal business hours, and shall provide adequate space and facilities necessary
for SRI’s agents or representatives to conduct an inspection or observation upon
reasonable advance notice to Cardinal Health.

 

10



--------------------------------------------------------------------------------

3.11      Nonconforming Products.   If SRI determines that a shipment of
Cardinal Health Components does not meet the Customer’s product specification
and/or SRI’s quality standards, SRI will use best efforts to furnish Cardinal
Health with sufficient detail to enable Cardinal Health to establish the cause
of such failure and corrective action. If SRI properly rejects any Cardinal
Health Components as nonconforming, Cardinal Health, at its sole cost and
expense, as soon as practicable after the effective date of SRI’s notice of
rejection, shall either (a) cause the rejected Cardinal Health Components to
conform or (b) deliver to SRI new Cardinal Health Components that conform to the
order. Cardinal Health acknowledges that Cardinal Health Components are also
subject to acceptance or rejection by Customers, and will promptly, following
any Customer rejection, (i) cause the rejected Cardinal Health Components to
conform or (ii) deliver to SRI new Cardinal Health Components that conform to
the order. Cardinal Health shall bear all costs and expenses associated with
return shipments of nonconforming Cardinal Health Components.

3.12      SRI’s Duties Regarding the SRI Components and Cardinal Health
Components.   With respect to the SRI Components and Cardinal Health Components,
SRI shall:

(a)       Submit its order for Cardinal Health Components via an electronic data
interchange (EDI) or Cardinal Health’s Web-based ordering system, such as
www.Cardinal.com, or other order process mutually agreed to by the parties.

(b)       Submit orders for Cardinal Health Components in accordance with
Distribution Management Medical Products Manufacturing Ordering Instructions for
SRI/Surgical Express, Inc. effective November 26, 2008, a copy of which is
attached herein as Exhibit B.

(c)       Maintain 98% SRI Component Fill Rate (as defined below) for SRI
Components. “SRI Component Fill Rate” is defined as (i) the quantity of the SRI
Components meeting the warranty requirements set forth in Section 4.1 actually
delivered to the Customer as of the delivery date set forth in the applicable
Customer Agreement divided by (ii) the quantity of SRI Components that should
have been delivered by SRI to the Customer in accordance with the applicable
Customer Agreement. Cardinal Health will measure the SRI Component Fill Rate on
a quarterly basis with respect to all of Hybrid Kits delivered to Customers for
such calendar quarter. If SRI fails to meet the SRI Component Fill Rate with
respect to any calendar quarter and, after notice of such failure by Cardinal
Health, fails to maintain the SRI Component Fill Rate for the immediately
following calendar quarter, Cardinal Health may invoice and collect from SRI an
amount equal to 2% of the value of the SRI Components for each 1% the SRI
Component Fill Rate was below 98% with respect to the Hybrid Kits delivered for
any calendar quarter for which the SRI Component Fill Rate was below 98%.
Cardinal Health acknowledges that SRI’s ability to comply with the foregoing
requirements depends on its timely receipt of the Cardinal Health Components
which depends on Cardinal Health receiving monthly accurate and complete
forecasts and ordering information from SRI via an electronic data interchange
(EDI) or Cardinal Health’s Web-based ordering system, such as www.Cardinal.com.
or other mutually agreed-upon order process. Both parties agree to work within
the management review process as

 

11



--------------------------------------------------------------------------------

outlined in Section 9.4 to develop a mutually agreeable process for managing and
tracking order fulfillment.

(d)       Maintain complete and accurate records for such periods as may be
required by applicable law, of all the SRI Components and Cardinal Health
Components sold as part of the Hybrid Kits.

(e)       Notify Cardinal Health and the appropriate federal, state and local
authorities of any customer complaints or other occurrences regarding the SRI
Components which are required to be so reported or that may render all or any of
the SRI Components in violation of a law or regulation, evaluating all
complaints and responding to Cardinal Health in writing on the resolution of any
complaints from Cardinal Health or its customers. SRI and Cardinal Health shall
provide each other with any information it receives regarding such occurrences.
SRI shall be responsible for evaluating all complaints relating to the SRI
Components and for responding to Cardinal Health in writing.

(f)       In the event that any defect in a SRI Component or any regulatory or
government action requires that all or part of a SRI Component be recalled,
destroyed, withheld from the market, or be subjected to a Recall, SRI shall
immediately notify Cardinal Health of the same and bear the entire
responsibility of the Recall, at no cost to Cardinal Health, and shall reimburse
Cardinal Health for all reasonable and direct costs associated with all Recalls,
except those Recalls that result from negligence or reckless disregard or the
acts or omissions on the part of Cardinal Health or any of its employees.

(g)       Upon request, provide Cardinal Health with the following records for
the SRI Components: (i) product specifications; (ii) if the SRI Components are
not manufactured directly by SRI, the name and address of the actual
manufacturer of the SRI Components and the location(s) where the SRI Components
are manufactured; (iii) quality control specifications to include testing
methods, sampling procedures, and acceptance levels; and (iv) sterilization
records. To the extent that the SRI Components are manufactured, assembled or
labeled by SRI, SRI will not make any change in the manufacture, assembly, or
labeling process of the SRI Components which could affect the quality of the SRI
Components and/or the location where SRI Components are manufactured without
Cardinal Health’s prior written consent, which shall not be unreasonably
withheld.

(h)       Make all claims for any discrepancies in unpaid invoices, rebate
requests, or any other discrepancy resulting in receivable discrepancy in
writing within one (1) year of the date of the discrepancy. Cardinal Health
shall not be obligated to make payments for, or investigate claims which are
dated more than one (1) year prior to SRI’s written claim or request for
investigation.

(i)       Provide to Cardinal Health on a monthly basis, within five (5) days
after the end of each month, a report showing sales of each Component Product to
each Customer during the prior month and such other information as may be
reasonably necessary for the administration of this Agreement, such as a rolling
90 day forecast. The

 

12



--------------------------------------------------------------------------------

reports shall be provided in an electronic data interchange format agreed upon
by both SRI and Cardinal Health.

(j)       Provide prompt and effective customer service with regard to the SRI
Components.

(k)       Comply with Cardinal Health’s then current returned goods policy as
detailed in Ordering Instructions for SRI/Surgical Express, Inc., attached
hereto as Exhibit B.

(l)       Accept and implement a Continuous Replenishment Process (“CRP”) with
Cardinal Health on purchase orders for all Cardinal Health Components as
described in this Section 3, (i) on the date that is six (6) months after the
Effective Date, or (ii) on the date that Cardinal Health is able to ship a
maximum of three (3) weeks of current forecast, on a continuous basis, whichever
is later. If SRI does not implement an operational CRP process on Cardinal
Health Components by the date set forth above and does not cure such failure
within thirty (30) days after written notice from Cardinal Health, then Cardinal
Health may charge SRI a handling fee of five percent (5%) on all orders of
Cardinal Health Components by SRI until such time as the CRP process is in
place.

(m)       Compensate Cardinal Health for the SRI Components included in Hybrid
Kits at a rate and using a process to be determined by the Operating Committee.

3.13      Cardinal Health’s Duties Regarding Cardinal Health Components.   With
respect to the Cardinal Health Components, Cardinal Health shall:

(a)       Timely ship all Cardinal Health Components F.O.B. destination to the
SRI facilities designated by SRI in the applicable purchase order.

(b)       Maintain 98% Component Fill Rate (as defined below) for Cardinal
Health Components. With respect to undershipments (i.e., the quantity of
Cardinal Health Components shipped to SRI is less than the amount that should
have been shipped to SRI in accordance with SRI’s purchase order), “Component
Fill Rate for undershipments” is defined as (i) the quantity of Cardinal Health
Components meeting the warranty requirements set forth in Section 4.1 actually
shipped to SRI as set forth in SRI’s purchase order (ii) divided by the quantity
of Cardinal Health Components that should have been shipped in accordance with
SRI’s purchase order. With respect to overshipments (i.e., the quantity of
Cardinal Health Components shipped to SRI is greater than the amount that should
have been shipped to SRI in accordance with SRI’s purchase order), “Component
Fill Rate for overshipments” is defined as one (1) less (i) (A) the quantity of
Cardinal Health Components meeting the warranty requirements set forth in
Section 4.1 actually shipped less (B) the amount that should have been shipped,
divided by (ii) the amount that should have shipped in accordance with SRI’s
purchase order. For example, if the quantity set forth in SRI’s purchase order
equals 60, Cardinal Health ships 70, the Component Fill Rate calculation for
this shipment would be [1 – (70 - 60) / 60 = .833 or 83.3%]. The Component Fill
Rate for undershipments and overshipments shall be

 

13



--------------------------------------------------------------------------------

measured separately for each Cardinal Health Component described in a separate
line item in SRI’s purchase order and shall not be measured on an aggregate
basis for all Cardinal Health Components shipped pursuant to SRI’s purchase
order. SRI will measure the Component Fill Rate on a quarterly basis with
respect to all of the purchase orders SRI submits to Cardinal Health for such
calendar quarter. If Cardinal Health fails to meet the Component Fill Rate with
respect to any calendar quarter and, after notice of such failure by SRI, fails
to maintain the Component Fill Rate for the immediately following calendar
quarter, SRI may invoice and collect from Cardinal Health an amount equal to 2%
of the value of the Cardinal Health Components for each 1% the Component Fill
Rate was below 98% with respect to the purchase orders for any calendar quarter
for which the Component Fill Rate was below 98%. SRI acknowledges that Cardinal
Health’s ability to comply with the foregoing requirements depends on its
monthly receipt of accurate and complete forecasts and ordering via an
electronic data interchange (EDI) or Cardinal Health’s Web-based ordering
system, such as www.Cardinal.com. or other mutually agreed-upon order process.
Both parties agree to work within the management review process as outlined in
Section 9.4 to develop a mutually agreeable process for managing and tracking
order fulfillment, including but not limited to addressing overshipments and
undershipments.

(c)       Take all necessary action to comply with the applicable FDA and other
federal, state and local requirements in connection with the manufacture, sale,
distribution and provision of the Cardinal Health Components. These obligations
include without limitation compliance with the applicable sections of the
Quality System Regulation (21 C.F.R. Part 820). Cardinal Health shall possess a
Quality Assurance System that adheres to applicable laws, rules, and
regulations, including without limitation the practices and regulations of the
FDA (including without limitation the applicable sections of the current Quality
System Regulations as expressed in 21 C.F.R. Part 820 and Pre-Market
Notification Procedures of 21 C.F.R. Part 807, Subpart E).

(d)       Notify SRI and the appropriate federal, state and local authorities of
any customer complaints or other occurrences regarding the Cardinal Health
Components which are required to be so reported or that may render all or any of
the Cardinal Health Components in violation of a law or regulation, evaluating
all complaints and responding to SRI in writing on the resolution of any
complaints from SRI or its customers. SRI and Cardinal Health shall provide each
other with any information it receives regarding such occurrences. Cardinal
Health shall be responsible for evaluating all complaints and for responding to
SRI in writing within thirty (30) calendar days following notification. If the
investigation prevents a response within thirty (30) days, Cardinal Health will
provide an interim communication indicating the investigation is ongoing and a
projected resolution date.

(e)       In the event that any defect in a Cardinal Health Component or any
regulatory or government action requires that all or part of a Component be
recalled, destroyed, withheld from the market, or be subjected to a Recall,
Cardinal Health shall immediately notify SRI of the same and bear the entire
responsibility of the Recall, at no cost to SRI, and shall reimburse SRI for all
reasonable and direct costs associated with all

 

14



--------------------------------------------------------------------------------

Recalls, except those Recalls that result from negligence or reckless disregard
or the acts or omissions on the part of SRI or any of its employees.

(f)       Upon request, provide SRI with the following records for the Cardinal
Health Components: (i) product specifications; (ii) approved device master
record (“DMR”); (iii) DMR change/revision history; (iv) if the Cardinal Health
Components are not manufactured directly by Cardinal Health, the name and
address of the actual manufacturer of the Cardinal Health Components and the
location(s) where the Cardinal Health Components are manufactured; (v) quality
control specifications to include testing methods, sampling procedures, and
acceptance levels; and (vi) sterilization records. To the extent that the
Cardinal Health Components are manufactured, assembled or labeled by Cardinal
Health, Cardinal Health will not make any change in the manufacture, assembly,
or labeling process of the Cardinal Health Components which could affect the
quality of the Cardinal Health Components and/or the location where Cardinal
Health Components are manufactured without SRI’s prior written consent, which
shall not be unreasonably withheld.

(g)       Make all claims for any discrepancies in unpaid invoices, rebate
requests, or any other discrepancy resulting in receivable discrepancy in
writing within one (1) year of the date of the discrepancy. SRI shall not be
obligated to make payments for, or investigate claims which are dated more than
one (1) year prior to Cardinal Health’s written claim or request for
investigation.

(h)       Within five (5) business days after receipt of customer purchase data
from SRI at the end of each month, pay to SRI (i) a tracing fee of [***]% of
Cardinal Health’s gross revenues, with respect to the Cardinal Health
Components, and (ii) a rebate of [***]% of gross revenues from the Cardinal
Health Components.

3.14      Cash Incentive.   To assist SRI in funding marketing and transition
expenses, including but not limited to, the opening of depots in the territories
not served by SRI as of the Original Effective Date, the hiring of one sales
vice president, eight account executives and other sales and marketing personnel
to support the Hybrid Program, the cost of closing the disposable assembly
plant, the cost of development of new marketing collateral and advertising, and
the cost to purchase and implement EDI applications to support the requirements
under the Agreement, Cardinal Health shall pay to SRI the amount of $1,250,000
in cash, payable $1,000,000 on January 2, 2009, and $250,000 on January 4, 2010.

3.15      Other Obligations.   Cardinal Health and SRI shall evaluate
opportunities to capitalize on the SRI operating room delivery expertise in the
following areas: (a) delivery of other Cardinal Health products and
(b) inclusion of instrument and instrument processing as an adjunct to the
Cardinal Health PBDS program. Further, Cardinal Health and SRI shall use
reasonable efforts to create benefit to SRI from the Cardinal/Presource’s
national group purchasing organization relationships.

3.16      Payments to GPOs.   For sales of the Hybrid Kits, Cardinal Health will
be responsible to make payments to GPOs, if any, with respect to the Cardinal
Health Components,

 

15



--------------------------------------------------------------------------------

and SRI will be responsible to make payments to GPOs, if any, with respect to
the SRI Components.

 

4. WARRANTIES AND INDEMNIFICATION

4.1       Warranties.   The parties will be providing products that constitute
separate components of the Hybrid Kits and Disposable Products. Each party
desires to clearly identify its warranty responsibilities for its products and
to indemnify the other party for liabilities that arise from its products used
by the Customers. These warranties and covenants are intended solely for the
benefit of the other party. Nothing in this section expands a party’s warranty
or indemnity responsibility to the Customers or any other person not a party to
this Agreement.

Each party warrants and represents to the other party as of the Original
Effective Date and for the term of this Agreement, as follows:

(a)       It has full authority to enter into this Agreement and carry out its
obligations under this Agreement, and further that this Agreement is not
inconsistent with and will not violate any contractual arrangement or other
legal obligation of the party.

(b)       It has the legally enforceable right to use all technology associated
with its products and services, whether patented or unpatented, and that the use
of this technology does not violate any agreement, instrument or understanding,
oral or written, to which it is a party.

(c)       It is the sole and exclusive owner of its products and services, and
those products and services do not incorporate or infringe upon any copyright,
patent, trademark, service mark, trade name, idea, process, know-how,
development, invention, technology, or any other form of intellectual property
(collectively “Intellectual Property”) that it does not own or license.

(d)       Its disposable products, if any, delivered to the Customers pursuant
to this Agreement will be of good, and merchantable quality, not adulterated,
and will conform to and perform in accordance with specifications, fit for their
particular purpose, and free from all defects in material and workmanship.

(e)       Its reusable products, if any, will be of good quality and will
conform to and perform the functions intended for them.

(f)       Its products delivered to the Customers pursuant to this Agreement
will be manufactured in compliance with applicable local, state and federal laws
and regulations, including without limitation those of the FDA, and have all
applicable 510(k) and other approvals.

(g)       Its services under this Agreement will be performed with the standards
of care, skill, and diligence normally provided by professionals or experts in
the performance of those services or similar services and in a lawful manner and
in

 

16



--------------------------------------------------------------------------------

compliance with applicable federal, state and local laws and regulations
including without limitation those of the FDA.

(h)       Its conduct will preserve, protect, enhance, and maintain the trade,
business, and goodwill of the other party and not be inimical or in any way
contrary to the best interests of the other party.

(i)       Its warranty does not apply to any nonconformity or defect caused by
(i) operation of any product in excess of its rated or specified limits or
capabilities; (ii) misuse, abuse or negligent operation; or (iii) unauthorized
product modification.

These warranties address current and future performance and apply for as long as
the applicable products are in use. Disclaimers of any other express or implied
warranties contained in or arising under this Agreement or otherwise will not be
deemed to be a disclaimer of this warranty.

Each party shall promptly notify the other party of any of its violations of the
foregoing warranties of which it has knowledge or which are asserted by a
Customer or a third party.

The representations and warranties set forth in this Section 4.1 are the sole
and exclusive representations and warranties made by each party to the other and
neither party makes any other representations, warranties or guarantees,
including any implied warranties, of any kind whatsoever.

4.2       Indemnification.

(a)       Generally.   Each party shall indemnify the other party, its
successors and permitted assigns, and any of its officers, directors, employees,
representatives, and/or agents, and hold them harmless from all costs, loss,
claims, damage, expense, liabilities, and judgments (including premiums for
bonds, fees for experts and investigators, and all legal fees, costs, and
expenses incurred before a lawsuit is filed in regulatory or trial, appellate,
bankruptcy and judgment execution proceeding) incurred by the other party
because of the indemnifying party’s breach of warranty, failure to comply with
this Agreement, willful misconduct, or negligent acts or omissions.
Notwithstanding the foregoing, SRI’s indemnity obligations in this Agreement
shall also flow to Cardinal Health’s parent company, Cardinal Health, Inc.

(b)       Infringement Indemnification.   Should any aspect of a party’s
products and services become the subject of an Intellectual Property
infringement claim, action, or proceeding, the party shall, at its expense and
the other party’s option, (i) obtain a license that would permit the other party
and all affected Customers to exercise those rights granted to them under this
Agreement or under Customer Agreements, as the case may be, or (ii) modify the
allegedly infringing products to render them non-infringing. In addition, the
claimed Intellectual Property infringement will be a claim subject to
indemnification under Section 4.2(a).

 

17



--------------------------------------------------------------------------------

(c)       Product Liability and Other Damage Indemnity.   The claims subject to
indemnity under Section 4.2(a) will include (i) a defect or alleged defect in
the products and services provided by the indemnifying party under a Customer
Agreement, including without limitation defects relating to manufacturing,
improper testing, design, quality of service, or any breach of warranty
regarding the products and services or any component of them,
(ii) misrepresentations made by the indemnifying party in connection with the
promotion, marketing, sale, distribution, use, safety, or efficacy of the
products and services based upon information supplied by the indemnifying party,
(iii) the content of any labeling, inserts, instruction manuals, or advertising
supplied or compiled by the indemnifying party, or (iv) any Recall taken with
respect to an indemnifying party’s products and services.

4.3       Liability Limitation.   Except as set forth in Section 4.2, each party
acknowledges and agrees that the other party shall not be responsible for any
indirect, incidental, consequential or special damages of any kind (including
without limitation loss of profits or loss of use) arising from the sale or
other distribution of products and services under this Agreement, whether
asserted in contract, tort (including negligence and strict product liability),
or otherwise. Cardinal Health will not be responsible for loss of or damage to
the Disposable Products or Cardinal Health Components following delivery to SRI.

 

5. INSURANCE

Commencing with the Original Effective Date and until the expiration of the most
remote statute of limitations for any claim that might arise under this
Agreement, each party shall maintain at its own expense comprehensive general
liability insurance for bodily injury, death and/or property damage (including
coverages for product liability, completed operations, contractual liability and
personal injury liability) in the amount of Two Million Dollars ($2,000,000) for
any damages resulting from its acts or omissions, or its employees or agents
under this Agreement. In addition, each party shall maintain during this same
period Workers’ Compensation insurance in such amount(s) that are required by
law, together with automobile liability insurance with minimum coverages of One
Million Dollars ($1,000,000). The parties shall cause these policies to name the
other party as an additional insured. Each party shall furnish to the other
party certificates or other evidence of these policies on execution of this
Agreement endeavor to provide the other party with thirty (30) days’ prior
written notice of any termination or cancellation of any of these policies. Both
parties acknowledge that Cardinal Health may self-insure all or a portion of the
above requirements.

 

6. REGULATORY MATTERS

6.1       Regulatory Compliance.   Each party shall take all necessary action to
comply with applicable FDA and other federal, state and local requirements in
connection with the manufacture, sale, distribution and provision of its
products and its furnishing of services under this Agreement. These obligations
include without limitation compliance with the applicable sections of the
Quality System Regulation (21 C.F.R. Part 820). Each party shall possess a
Quality Assurance System that adheres to applicable laws, rules, and
regulations, including without limitation the practices and regulations of the
FDA (including without limitation the

 

18



--------------------------------------------------------------------------------

applicable sections of the current Quality System Regulations as expressed in 21
C.F.R. Part 820 and Pre-Market Notification Procedures of 21 C.F.R. Part 807,
Subpart E).

6.2       Notification of Defects.   Each party shall promptly notify the other
party via telecopy and in writing should it become aware, through a Customer
complaint or otherwise, of any defect or condition which may render all or any
component part of the Hybrid Program in violation of a law or regulation.

6.3       Recalls and Field Corrective Actions.   In the event that any defect
in a Hybrid Kit or any regulatory or government action requires that all or part
of the Hybrid Kit be subjected to a Recall, the party that originated the
affected product or service shall immediately notify the other party of the same
and bear the entire responsibility of the Recall, at no cost to the other party.
The other party shall reasonably assist the originating party in carrying out
the Recall at the originating party’s request, cost, and expense.

6.4       Complaints.  Each party shall forward complaints regarding the Hybrid
Program to the other party. The party originating the applicable product shall
conduct a complete and documented investigation and shall fully resolve such
complaints in accordance with the requirements for complaint handling as
promulgated by the FDA in the then current published Quality System Requirements
(21 C.F.R. Part 820) or any other applicable law, rule, or regulation. Each
party shall make reasonable efforts to assure that its complaint investigations
are performed and completed promptly within thirty (30) days from its receipt of
the complaint, and to the extent that a party will not complete its
investigation within that time period, the party shall furnish a written
explanation of the delay to the other party. If as a result of an investigation,
a change in a Hybrid Kit is necessary, the responsible party shall perform,
document, and validate the change and provide the information to the other party
at no charge. Each party shall notify the other party immediately of any claims
that it receives of defects in its products or services that constitute part of
the Hybrid Kit. If a party is presented with a possible Medical Device Report
(“MDR”) event involving the provision of or failure to provide a component of a
Hybrid Kit, the party originating the applicable product shall bear the
responsibility for evaluation and, if necessary, submission of all information
required under the applicable MDR Regulation, as set forth in 21 C.F.R. Part
803. Prior to any such submission, the responsible party shall provide the other
party with a complete copy of the MDR and any other information to be submitted
by responsible party to the FDA, for the other party’s review and approval.

6.5       Audits.   Each party shall have the right (at its own expense) to
perform a commercially reasonable audit of the other party’s compliance with
applicable FDA rules and regulations (including without limitation the
applicable sections of the then-current published Quality System Requirements
(21 C.F.R. Part 820) and MDR Regulations (21 C.F.R. Part 803)) and any other
applicable laws, rules, and/or regulations with respect to a Hybrid Kit and
associated services during normal business hours, with reasonable prior written
notice to the applicable party and subject to Section 8. At a minimum, (i) the
party’s facility being audited must be operational during the audit, (ii) the
auditing party must receive access to the batch history records and
sterilization records of audited party’s products and services used in the
Hybrid Kit, and (iii) the auditing party must be permitted to conduct audits of
the other party which comply with the applicable sections of the then-current
published Quality System

 

19



--------------------------------------------------------------------------------

Requirements (21 C.F.R. Part 820) and any other applicable laws, rules, and
regulations. The parties shall cooperate with each other to arrange such visits
at mutually convenient times. In addition, a party’s personnel may periodically
travel to the other party’s facilities to observe testing and validation
activities, receive information with respect thereto (subject to Section 8), and
ensure that products and services are being tested in accordance with
established practices.

 

7. TERM AND TERMINATION

7.1       Term.   This Agreement will be for an initial term of five (5) years
(commencing on the Original Effective Date) or until earlier terminated by a
party in accordance with this section, provided that all rights and obligations
accrued by the expiration or termination date will survive the expiration or
termination of this Agreement. The term shall renew for successive one (1) year
terms thereafter unless either party provides notice of non-renewal at least one
hundred twenty (120) days prior to the expiration of the then current term.

7.2      Termination.

  (a)          This Agreement may be terminated by either party immediately on
notice if:

                (i)       The other party fails to make payments when due to the
terminating party within 10 days after written notice or neglects or fails to
perform or observe any of its other material obligations under this Agreement
(including recurring quality or service problems), unless the condition is
remedied within 30 days after written notice has been given to the party.

                (ii)       The other party makes an assignment for the benefit
of creditors or a petition under the bankruptcy code is filed by or against the
other party (if an involuntary petition, the petition is not dismissed within 60
days after it is filed) or a receiver is appointed for the business of the other
party.

                (iii)       The other party ceases doing business as a going
concern or attempts to transfer or assign this Agreement in a manner that is not
permitted.

                (iv)       The other party or its officer commits any acts that
are dishonest or fraudulent with respect to the parties’ relationship under this
Agreement or that materially adversely affects the ability to perform of the
terminating party. The terminating party shall give 30 days’ advance notice of
any condition that materially adversely affects the other party’s ability to
perform.

  (b)           This Agreement may be terminated by SRI immediately on notice if
a Change of Control occurs.

7.3      Effect of Termination.   Upon expiration or earlier termination of this
Agreement, no party shall have any further responsibilities or obligations to
the other party, except for its obligations under Sections 4 and 8 of this
Agreement (or other obligations that expressly survive the termination of this
Agreement) and as follows:

 

20



--------------------------------------------------------------------------------

(a)       With respect to each Customer Agreement that is in effect as of the
date of the termination of this Agreement, Cardinal Health shall continue to
supply the Cardinal Health Components to SRI non-exclusively in accordance with
the terms of this Agreement until the expiration or earlier termination of such
Customer Agreements; provided, that SRI shall provide to Cardinal Health a list
of all applicable Customer Agreements and their termination dates within thirty
(30) days of the termination of this Agreement.

(b)       With respect to each Customer Agreement that is in effect as of the
date of the termination of this Agreement, SRI agrees to continue to supply the
SRI Components to Cardinal Health non-exclusively in accordance with the terms
of this Agreement until the expiration or earlier termination of such Customer
Agreements; provided, that Cardinal Health shall provide to SRI a list of all
applicable Customer Agreements and their termination dates within thirty
(30) days of the termination of this Agreement.

(c)       In the event SRI terminates this Agreement pursuant to Section 7.2(b),
SRI shall, within five (5) business days of termination of this Agreement, pay
to Cardinal Health a termination fee in the amount of one million two hundred
and fifty thousand dollars $1,250,000) (the “Termination Fee”) if termination
occurs during the first twelve (12) months after the Original Effective Date,
and if termination occurs more than twelve (12) months after the Original
Effective Date, the Termination Fee shall be prorated in equal amounts over the
remaining 48 months (for example, if the Agreement is terminated in the 36th
month after the Original Effective Date, SRI shall pay to Cardinal Health a
Termination Fee in the amount of $625,000). Except as set forth in this
Section 7.3, SRI shall have no further liability to Cardinal Health with respect
to this Agreement or the transactions contemplated by this Agreement.

Notwithstanding anything to the contrary set forth above, the terminating party
shall have the option at any time after the expiration or earlier termination of
this Agreement to replace the other party as the supplier of the disposable or
reusable component products used in the Hybrid Kits, if the other party fails to
perform its obligations to supply its component parts to the Customers as
required above.

 

8. CONFIDENTIALITY; PUBLICITY

8.1       Restricted Information.   During the term of this Agreement, the
parties might furnish or make available to the other party proprietary or
confidential information regarding their businesses and affairs, including
without limitation confidential information pertaining to their products,
services, customers, technology, and business operations that is designated by
name, trademark, or other appropriate text to be proprietary or confidential in
nature (“Restricted Information”). All Restricted Information furnished or made
available to the other party during the term of this Agreement, however and
whenever acquired during the term hereof, shall remain the property of the party
furnishing the information. Each party shall treat the Restricted Information as
strictly confidential, shall use it solely for the purposes contemplated by this
Agreement, and shall not reveal, divulge, disclose, or duplicate any Restricted
Information without the other party’s written consent, except for the party’s
employees who need to know the information for purposes of carrying out the
purposes of this Agreement. However, the party

 

21



--------------------------------------------------------------------------------

receiving the Restricted Information shall direct its employees who have access
to the Restricted Information to treat it as strictly confidential, and shall
indemnify the other party and hold it harmless from, any damage resulting from a
breach of confidentiality caused by any of its employees. Each party shall
return to the other party at the expiration of this Agreement, all Restricted
Information that it received from the other party. Each party’s specifications
for its products and services are its exclusive property. The confidentiality
restrictions defined in this paragraph shall remain in effect for twenty
(24) months beyond termination of the Agreement.

8.2       Confidential Terms of this Agreement.   Each party shall treat the
Margin Percentages contemplated by Section 2.3, the amounts payable to Cardinal
Health by SRI pursuant to Section 3.4(a), the fee amounts in Section 3.13(h),
and the amounts payable to Cardinal Health and SRI (and the components thereof)
pursuant to Section 9.3(b) as strictly confidential and shall not disclose such
information to any third party, except as required by applicable law or by any
governmental agency.

8.3       Publicity.   Neither party will make any press release or other public
announcement regarding this Agreement without the other party’s express prior
written consent, except as required under applicable law or by any governmental
agency, in which case the party required to make the press release or public
disclosure shall use commercially reasonable efforts to obtain the approval of
the other party as to the form, nature and extent of the press release or public
announcement prior to issuing the press release or making the public
announcement.

 

9. MISCELLANEOUS

9.1       Relationship of the Parties.   Neither party to this Agreement is an
agent, partner, or legal representative of the other for any purpose, and
neither party is authorized to assume or create, in writing or otherwise, an
obligation of any kind in the name or on behalf of the other party. This
Agreement is not to be construed to create a financial interest in the other
party’s business or to constitute a partnership or joint venture between the
parties. This Agreement is for the benefit of its parties only, and no third
party is a beneficiary of it.

9.2       Management Committee.   The parties shall establish a management
committee (the “Management Committee”) to oversee the strategic marketing
relationship relating to the Hybrid Program that may arise during the term of
this Agreement. The Management Committee shall consist of the senior executive
of each party and one other executive from each party. The Management Committee
shall meet (via telephone or otherwise) frequently and upon request to discuss
the progress, results, and resolve any conflicts of the Hybrid Program.

9.3       Operating Committee.

(a)       The parties shall establish an operating committee (the “Operating
Committee”) to handle any day-to-day matters relating to the Hybrid Program that
may arise during the term of this Agreement, including without limitation the
reviewing of (i) the terms of Customer Agreements, (ii) each recommended Hybrid
Kit price for each Customer (which shall be determined on a Customer-by-Customer
basis), (iii) the costs of Cardinal Health Components and SRI Components, and
(iv) the reconciliation of the profit of Hybrid kits sold pursuant to
Section 9.3(b). The Operating Committee shall

 

22



--------------------------------------------------------------------------------

consist of one Vice President of Sales (or equivalent member of senior
management), one added marketing executive appointed by each party, and one Vice
President of Finance (or a finance member designated by senior management). The
Operating Committee shall meet (via telephone or otherwise) frequently and upon
request to discuss the day-to-day operations and resolve any conflicts of the
Hybrid Program.

(b)       As part of a quarterly reconciliation process, the parties will
compare the amount to which Cardinal Health is entitled pursuant to
Section 9.3(b)(i) to the amount paid by SRI for Cardinal Health Components
pursuant to Section 3.4(a) to ensure each party receives the amount to which
such party is entitled pursuant to Sections 9.3(b)(i) and 9.3(b)(ii), as
applicable. For each Hybrid Kit sold to a Customer,

(i)       Cardinal Health shall be entitled to receive an amount equal to the
product of (A) [***] multiplied by (B) the price of the Hybrid Kit (as
determined by SRI pursuant to Section 3.3 and billed to the Customer) multiplied
by (C) the quotient of (1) the aggregate cost (as approved by the Operating
Committee in accordance with Section 9.3(a) above) of the Cardinal Health
Components used in such Hybrid Kit divided by (2) the aggregate cost (as
approved by the Operating Committee in accordance with Section 9.3(a) above) of
all component products used in such Hybrid Kit; and

(ii)       SRI shall be entitled to receive an amount equal to the difference
between (A) the price of the Hybrid Kit (as determined by SRI pursuant to
Section 3.3 and billed to the Customer) less (B) the amount payable to Cardinal
Health pursuant to Section 9.3(b)(i).

For example, if the parties sell to a Customer a Hybrid Kit having a total
component cost of $100 (comprised of Cardinal Health Components with a cost of
$70 and SRI Components with a cost of $30) for a price of $200, Cardinal Health
shall be entitled to receive $[***] and SRI shall be entitled to receive $[***].

If the amount paid by SRI to Cardinal Health pursuant to Section 3.4(a) during
any quarter exceeds the amount payable pursuant to Section 9.3(b)(i), Cardinal
Health shall promptly pay to SRI such excess amount. If the amount paid by SRI
to Cardinal Health pursuant to Section 3.4(a) during any quarter is less than
the amount payable pursuant to Section 9.3(b)(i), SRI shall promptly pay to
Cardinal Health such shortfall amount. For the avoidance of doubt, each party
shall be responsible for all sale commissions payable to such party’s sales
personnel.

9.4       Management Business Reviews.   The parties commit to conducting a
management business review (“MBR”) a minimum of twice per Agreement Year for the
purpose of reviewing each party’s fulfillment of commitments outlined in this
Agreement, at times mutually agreed upon. The MBR would include, but is not
limited to, a review of Total Revenues, performance to Total Revenue Target,
product quality, fulfillment rates, and process related to the flow of
information and data between the parties for the purpose of executing this
Agreement (including a review of the accuracy of such information and data), as
well as other

 

23



--------------------------------------------------------------------------------

topics agreed upon by both parties. Both parties would be responsible for
identifying the specific individuals who would participate in the MBRs, which
could include representatives from finance, marketing, sales, operations, and
quality, as well as others deemed appropriate by each party.

9.5       Record-Keeping and Audit.   Each of SRI and Cardinal Health shall
maintain complete and accurate records in such detail, form and scope as is
consistent with good business practice to support and document all of the
party’s financial (including cost), purchase and delivery information reasonably
required to calculate amounts payable under Section 2.3 and Section 3.4 of this
Agreement. Each party shall have the right to review and audit the books and
records of the other party for the purpose of verifying the accrual and payment
of any amounts payable under this Agreement. If either party desires to exercise
any such audit right, then such party (the “Auditing Party”) shall furnish the
other party (the “Audited Party”) with ten business days’ prior written notice
thereof. The Auditing Party shall advise in writing the Audited Party of the
results of the audit. If the Auditing Party determines that it has been
underpaid, the Management Committee shall work to determine whether or not
additional payment is appropriate. If the parties are unable to agree as to
whether or not additional payment is appropriate within 30 days after the
Auditing Party has advised the Audited Party of the results of the audit, either
party may submit the matter to arbitration in accordance with the provisions of
Section 9.6. Each party shall be limited to one audit per calendar year and to
one additional audit at any time within the two-year period following the
expiration or earlier termination of the term of this Agreement.

9.6       Arbitration.   If any dispute between the parties arises under this
Agreement, the parties shall use reasonable efforts to settle the dispute for at
least 30 days. After that period, the dispute may be submitted for arbitration,
and the arbitration will be conducted before an arbitration panel in accordance
with the rules established by the American Arbitration Association. The
arbitrator panel will consist of three arbitrators, with one arbitrator selected
by SRI, the second arbitrator selected by Cardinal Health, and the third
arbitrator selected by agreement of the first two arbitrators. Every arbitrator
must be independent (not an officer, director, employee, affiliate, or
shareholder of party) without any economic or financial interest of any kind in
the outcome of the arbitration or in Cardinal Health, SRI, or any of their
affiliates. The arbitration hearing will be held on such dates and at such times
as the arbitration panel designates on 30 calendar days’ advance notice to the
parties. Both SRI and Cardinal Health agree that should SRI initiate the
arbitration proceeding, it shall be located in Columbus, Ohio, and should
Cardinal Health initiate the arbitration proceeding, it shall be located in
Tampa, Florida. The decision of the arbitration panel will be binding and
conclusive as to Cardinal Health and SRI, and on the pleading of any party, any
court having jurisdiction may enter a judgment of any award rendered in
arbitration, which may include an award of damages.

9.7       SRI Trademarks.   To the extent reasonably required for Cardinal
Health to perform its obligations under this Agreement, SRI grants to Cardinal
Health a nonexclusive, nontransferable, nonassignable license during the term of
this Agreement to use SRI’s logos, copyrights, tradenames, servicemarks and
trademarks (the “SRI Marks”). The parties acknowledge and agree that the
trademark “Hybrid Preference PackTM ” (the “Hybrid Mark”) shall constitute a SRI
Mark, SRI shall be the sole owner of the Hybrid Mark and SRI shall be entitled
to take any actions (including making any filings) to perfect and protect SRI’s
rights and

 

24



--------------------------------------------------------------------------------

interest in and to the Hybrid Mark; provided, however, SRI shall use the Hybrid
Mark exclusively in connection with the Hybrid Program and the transactions
contemplated by this Agreement and shall not license the Hybrid Mark to any
third party as long as this Agreement is in effect. Cardinal Health shall use
the SRI Marks only in the form and manner specified or approved by SRI in
writing. Cardinal Health shall not alter, modify, dilute, or otherwise misuse
the SRI Marks, and will do nothing inconsistent with SRI’s ownership of the SRI
Marks. Nothing in this Agreement conveys to Cardinal Health any right, title or
interest in or to any SRI Mark, other than an express right to permissively use
them solely for purposes of Cardinal Health’s performance of its obligations
under this Agreement. Cardinal Health shall submit to SRI all materials and
documentation that it compiles that incorporates all or part of the SRI Marks,
including any and all advertising, for review and approval. When reasonably
requested by SRI, Cardinal Health shall provide SRI with copies of materials and
documentation compiled by Cardinal Health that incorporate all or part of the
SRI Marks for the purpose of monitoring Cardinal Health’s compliance with the
terms of this Agreement. Cardinal Health shall not use the SRI Marks in any
manner that, directly or indirectly, detracts from their value and reputation.

9.8       Cardinal Health Trademarks.   To the extent reasonably required for
SRI to perform its obligations under this Agreement, Cardinal Health grants to
SRI a nonexclusive, nontransferable, nonassignable license during the term of
this Agreement to use Cardinal Health’s logos, copyrights, tradenames,
servicemarks and trademarks (the “Cardinal Health Marks”). SRI shall use the
Cardinal Health Marks only in the form and manner specified or approved by
Cardinal Health in writing. SRI shall not alter, modify, dilute, or otherwise
misuse the Cardinal Health Marks, and will do nothing inconsistent with Cardinal
Health’s ownership of the Cardinal Health Marks. Nothing in this Agreement
conveys to SRI any right, title or interest in or to any Cardinal Health Mark,
other than an express right to permissively use them solely for purposes of
SRI’s performance of its obligations under this Agreement. SRI shall submit to
Cardinal Health all materials and documentation that it compiles that
incorporates all or part of the Cardinal Health Marks, including any and all
advertising, for review and approval. When reasonably requested by Cardinal
Health, SRI shall provide Cardinal Health with copies of materials and
documentation compiled by SRI that incorporate all or part of the Cardinal
Health Marks for the purpose of monitoring SRI’s compliance with the terms of
this Agreement. SRI shall not use the Cardinal Health Marks in any manner that,
directly or indirectly, detracts from their value and reputation.

9.9       Ownership.   The logos, copyrights, tradenames, servicemarks and
trademarks related to (i) Cardinal Health Components are and will remain the
sole property of Cardinal Health and (ii) SRI Components and SRI Services are
and will remain the sole property of SRI.

9.10       Rights on Termination/Expiration.   On termination or expiration of
this Agreement, neither party shall further use the logos, copyrights,
tradenames, servicemarks and trademarks of the other party for any purpose, or
employ or use any logo, copyright, tradename, servicemark or trademark that
suggests an existing relationship between the parties, or that is likely to
cause confusion with the logos, copyrights, tradenames, servicemarks or
trademarks of the other party.

 

25



--------------------------------------------------------------------------------

9.11       Execution.   The parties may execute this Agreement in counterparts.
Each executed counterpart to this Agreement shall constitute an original
document, and all executed counterparts, together, shall constitute the same
agreement.

9.12       Notices.   Except for oral requests and notices expressly authorized
by this agreement, every notice, request, demand, consent, approval, and other
communication required or permitted under this agreement will be valid only if
it is given in writing (or sent by telecopy and promptly confirmed in writing),
conspicuously marked FOR IMMEDIATE ATTENTION, and addressed by the sender to the
appropriate party at the address provided in the first paragraph of this
Agreement and to the person’s attention set forth below:

 

  (a) If to Cardinal Health:

 

    Cardinal Health 200, LLC, Supply Chain Services - Medical

    7000 Cardinal Place

    Dublin, OH 43017

    Attn: President PreSource Products and Services

    Facsimile: 614-652-8149

 

    With copies to:

 

    Cardinal Health 200, LLC, Supply Chain Services - Medical

    7000 Cardinal Place

    Dublin, OH 43017

    Attn: General Counsel

    Facsimile: (614) 757-6448

 

  (b) If to SRI:

 

    SRI/Surgical Express, Inc.

    12425 Race Track Road

    Tampa, Florida 33626

    Attention: Chief Executive Officer

    Facsimile: (813) 818-9076

 

    With copies to:

 

    Hill Ward Henderson PA

    101 East Kennedy Blvd., Suite 3700

    Tampa, Florida 33602

    Attention: David S. Felman, Esq.

    Facsimile: (813) 221-2900

or to such other address as a party designates by notice to the other party. A
validly given notice, request, demand, consent, approval, or other communication
will be effective on its receipt.

 

26



--------------------------------------------------------------------------------

9.13       Assignment; Subcontracting.   This Agreement is not assignable by
either party without the other party’s consent, which it may withhold at its
sole discretion, and any unapproved assignment will be invalid and ineffective
against the other party, except that, if a party sells, merges, or exchanges all
or substantially all of its assets or outstanding stock, the party may assign
this Agreement without the other party’s written consent, so long as (a) the
acquiring entity executes an agreement agreeing to be bound by this Agreement,
and (b) the other party reasonably and in good faith believes the acquiring
entity will perform all of the predecessor’s material obligations under this
Agreement with similar diligence, responsibility, and capability. Neither party
may subcontract any of its responsibilities under this Agreement to another
person without the other party’s prior approval.

9.14       Force Majeure.   Neither party shall be responsible for any delay,
failure, or omission due to any cause that is beyond its reasonable control, is
not due to its own negligence, and cannot be overcome with the exercise of due
diligence, including, without limitation, war, riots, fires, floods, storms,
lightning, epidemics, earthquakes, hostilities, labor disturbances,
expropriation or confiscation of properties, interference by civil or military
authorities, or acts of God.

9.15       Governing Law.   The validity, interpretation, construction and
enforcement of this Agreement are governed by the laws of the State of New York,
excluding the laws of that State pertaining to the resolution of conflicts with
laws of other jurisdictions.

9.16       Miscellaneous.   Time is of the essence in this Agreement. This
Agreement is binding on and inures to the benefit of, the respective assignees
and the successors of each party, and all references to a party in this
Agreement includes its permitted assignees or successors. A delay, omission or
course of dealing on the part of a party in exercising any right, power or
remedy under this Agreement will not operate as a waiver of it and a single or
partial exercise of any right, waiver or remedy under this Agreement does not
preclude any further exercise of it or the exercise of any other right, power or
remedy. A waiver, amendment, or modification of this Agreement would be valid
and effective only if it is in writing and signed by both parties. This
Agreement and the Schedules record the final, complete and exclusive
understanding of the parties to it with respect to the transactions contemplated
by this Agreement and supersede any prior or contemporaneous agreement
(including without limitation, the Original Agreement), understanding or
representation, oral or written, by either of them.

[SIGNATURE PAGES FOLLOW]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.

 

SRI/SURGICAL EXPRESS, INC. By:       /s/ Gerald Woodard                        
     Name:       Gerald Woodard                          Title:        
CEO                                       CARDINAL HEALTH 200, LLC (through and
for its Presource business unit) By:       /s/ Steve Inacker
                                    Name:       Steve Inacker
                                Title:         President
                                



--------------------------------------------------------------------------------

ANNEX A

Disposable Products Label

LOGO [g38557g05l88.jpg]



--------------------------------------------------------------------------------

ANNEX B

Co-Branded Label Hybrid Preference Pack Label

 

 

LOGO [g38557g58y31.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

1.    Promotion

a.    SRI may promote the Hybrid Kits in any fashion or media desired to include
collateral material, the SRI WEB site, advertising, etc., provided the promotion
does not convey a perceived/implied endorsement of or bias for reusable drape
and gown products over Convertors disposables by Presource.

b.    Subject to Section 9.8 of the Agreement, SRI may identify Cardinal Health
as its channel partner in its promotional materials and may use the Cardinal
Health logo in doing so. Cardinal Health must approve the use of the Cardinal
Health logo and channel partner designation.

c.    SRI may invite Cardinal Health staff to participate in its trade show
properties as part of the Cardinal Health channel partner program, provided
Convertors is not a participant at the same show.

d.    SRI may identify the channel partner relationship with Cardinal Presource
in its marketing communications material used in its booth properties.

e.    The parties will share marketing and promotional expenses as follows: SRI:
70%; Cardinal Health: 30%.

2.    Sales Activities

a.    The Cardinal/Presource sales force may work with the SRI sales force in
the following ways:

    (i)   Cardinal Presource will share its sales and marketing roster
information to include email addresses with SRI for the purposes of
communicating with these individuals to facilitate the implementation of the
relationship. SRI may use these email addresses for the purpose of communicating
with the Cardinal Presource sales force regarding sales opportunities for the
Hybrid Kit. Any SRI produced sales and marketing promotion materials (with
approved use of Cardinal Health channel partner and logo designation) for the
Hybrid Kit shall be distributed and communicated through the Cardinal Presource
marketing organization unless otherwise agreed upon in advance.

    (ii)   Coordinate and hold joint calls with customers to introduce, explain,
and present the Hybrid Kit concept.

    (iii)   Coordinate and hold joint calls to present customer requested Hybrid
Kit quotations/proposals and RFP responses.

    (iv)   Arrange meetings of the SRI’s sales and marketing staff with the
Cardinal/Presource training group for the purpose of acquainting them with
concepts and elements of the reusable components of the Hybrid Kit offering.



--------------------------------------------------------------------------------

    (v)   Arrange SRI plant tours for Cardinal/Presource sales and marketing
staff to prepare for prospective customer tours.

    (vi)   Arrange joint meetings with customers who have purchased the Hybrid
Kit or who are SRI Legacy Customers and therefore are now dependent upon their
disposable support coming from Cardinal/Presource.

    (vii)   Cardinal/Presource and SRI will mutually share leads and customer
initiated interest in the Hybrid Kit concept.

3.    Quotations and RFP responses

a.    Cardinal/Presource staff may recommend pricing for Cardinal Health
Components included in Hybrid Kit quotations/proposals and RFP responses.

b.    All Hybrid Kit RFP responses must be approved by duly authorized
representatives of both parties prior to presentation or transmittal to a
prospective customer. SRI has the right to set all pricing to Customers in any
RFP response.

c.    SRI will construct and package the Hybrid Kit quotations/proposals and RFP
responses.

d.    SRI will provide copies of these Hybrid Kit quotations/proposals and RFP
responses to Cardinal Presource.

e.    The SRI quotation/proposal and RFP response package may reference the
channel partner relationship and may contain use of the Cardinal Health logo as
appropriate.

4.    Customer Initiated Interest

In the event a Cardinal Health Presource/Convertors Legacy Customer expresses an
interest in a Hybrid Kit solution, Cardinal Presource will be free to work with
SRI to engage that customer. This applies to all customers including those
belonging to the GPO’s or under an existing government contract.

5.    GPO and Government promotion

SRI may promote the Hybrid Kit with Cardinal Presource, as its channel partner,
to all GPO’s and government entities. Any GPO contracting arrangements for the
Hybrid Program must be approved by both parties prior to any official
contractual arrangements.



--------------------------------------------------------------------------------

Exhibit B

Cardinal Health 200, LLC

Distributor Management Medical Products Manufacturing

Ordering Instructions for SRI/Surgical Express, Inc. for both Disposable and
Cardinal Health Component Products

Amended and Restated Effective February 1, 2010

TERMS OF SALE

 

¡ Terms of sale are:

¡    SRI Legacy (Disposable Products) Customer Purchases - [***]% 15 net 45
days.

¡    Hybrid Packs (Cardinal Health Component Products) – [***]% 60 net 75 days.

PRICING POLICY

 

¡ Pricing is per the terms of the Amended and Restated Supply and Co-Marketing
Agreement (the “Supply and Co-Marketing Agreement”).

¡ Prices and specifications on Products are subject to change as outlined in the
Supply and Co-Marketing Agreement.

¡ All orders will be invoiced at the prices in effect on the day the order is
processed.

¡ Prices are exclusive of all taxes.

¡ SRI shall be responsible for payment of all applicable state/local sales, use,
and/or gross receipts tax resulting from transactions with Cardinal Health
regardless of placement of liability for the tax by law.

ORDER FULFILLMENT

PURCHASE ORDER FORM:

¡ Only the Products and quantity shall be acknowledged by Cardinal Health.

¡ Any modifications regarding pricing, terms of sale, specific shipping
instructions or general ordering information, shall not be in effect unless
accepted in writing by an authorized representative of Cardinal Health.

PRODUCT AVAILABILITY:

¡ As defined in the Supply and Co-Marketing Agreement.

MINIMUM ORDER CHARGE:

¡ A $[***] fee will be assessed on any order valued under $[***]. All orders
must be in case quantity unless not sold in case quantity.

DISTRIBUTION SERVICES

 

¡ Shipping terms are F.O.B. destination.

¡ Title to the Products and risk of loss shall pass to SRI upon acceptance of
delivery at SRI’s dock door.

¡ If SRI specifically requests expedited transportation, specialized services,
or orders in a manner that is inconsistent with efficient distribution practices
as determined by, and in the sole discretion of Cardinal Health, an additional
charge will be assessed.

¡ Cardinal Health shall attempt to ship all accepted orders within a
commercially reasonable time, but shall not be liable for any loss or damage
arising out of delay or failure of shipment or delivery.



--------------------------------------------------------------------------------

Exhibit B

Cardinal Health 200, LLC

Distributor Management Medical Products Manufacturing

Ordering Instructions for SRI/Surgical Express, Inc. for both Disposable and
Cardinal Health Component Products

Amended and Restated Effective February 1, 2010

PALLET RECOVERY

 

¡ Pallets in reusable condition are to be returned to Cardinal Health’s
Distribution Center.

¡ Failure to return pallets may result in a pallet expense charge or
discontinuation of pallet use for delivery.

PROOF OF DELIVERY

 

¡ A proof of delivery will be provided if the request is made within 30 days
from invoice date.

¡ Due to the expenses involved in obtaining proof from the carriers, proof of
delivery requests are subject to a $100.00 service fee. This fee will be charged
on a separate invoice if a valid proof of delivery is obtained and /or requested
after 30 days from invoice date.

RETURN GOODS POLICY

 

¡ Authorization must be obtained from Cardinal Health prior to returning
merchandise for any reason.

¡ SRI must request authorization from Distributor Management Customer Service
and include the following in order to obtain return goods authorization.

        1.   Return Goods Authorization number

        2.   Purchaser name and address

        3.   Cardinal Health invoice number

        4.   Cardinal Health invoice date

        5.   Purchaser purchase order number

        6.   Catalog number and quantity amount

        7.   Reason for return

        8.   Signed Ongoing Assurance Statement for prescription drugs or other
Products specified by Cardinal Health. (Products that require a Signed Ongoing
Assurance Statement will be destroyed and no credit given if form is not
accompanied with the return)

¡ Return authorization does not guarantee credit to SRI. Credit is based on
disposition of the Product at a Cardinal Health warehouse.

¡ An authorized Product return must be received at the designated warehouse in
its original, unopened carton, and in salable condition within fifteen (15) days
of the Return Authorization date. If the returned goods have not been received
at the designated warehouse within fifteen (15) days from the authorization
date, the Return Authorization will be void.

¡ To be eligible for 100% credit on returned goods, SRI must request
authorization for return within thirty (30) days of the invoice date.

¡ Items shipped in error will be picked up by an authorized vehicle or shipped
freight prepaid by Cardinal Health.

¡ Items ordered in error must be returned freight prepaid by SRI.

¡ Return requests after 30 days from invoice date are subject to a restocking
fee.



--------------------------------------------------------------------------------

Exhibit B

Cardinal Health 200, LLC

Distributor Management Medical Products Manufacturing

Ordering Instructions for SRI/Surgical Express, Inc. for both Disposable and
Cardinal Health Component Products

Amended and Restated Effective February 1, 2010

 

¡ Product returns are subject to disposition at the designated Cardinal Health
warehouse. Product that is dispositioned as damaged, opened, re-taped, tampered
or in un-salable condition will be destroyed, no credit due, and the Product
will not be returned to SRI.

¡ Credit for approved returns will be net of applicable service charges.

¡ For Products that are not manufactured by Cardinal Health and are shipped
direct from the vendors, SRI is subject to the vendor’s return policy.

¡ For Products that are to be destroyed, a signed certificate of destruction is
required within 72 hours of issuance or credit will be denied.

PRODUCTS NOT ELIGIBLE FOR RETURN OR CREDIT INCLUDE:

¡ Products not purchased from Cardinal Health. By offering Product for return to
Cardinal Health, SRI warrants and certifies that Products were purchased by SRI
directly from Cardinal Health’s Distributor Management Group

¡ Special or Custom Products

¡ Discontinued Products

¡ Products not in production or not appearing in the current price list

¡ Products that are in an unsalable condition through no fault of Cardinal
Health

¡ Promotional sale Products.

¡ Products with expiration dates less than 60 days. Products returned in defaced
or other than original packaging.

¡ Prescription drugs or other Products specified by Cardinal Health that are
returned without a customer-signed Cardinal Health Ongoing Assurance Statement.

¡ Resealed or partial cases

¡ Products sold on a no return basis.

¡ Unannounced or unauthorized Product returns.

¡ Regulated, hazardous chemicals or reagents.

¡ Products not covered by the Supply and Co-Marketing Agreement.

SHIPPING DISCREPANCIES:

¡ Due to the nature of the Products, the contents are subject to possible damage
in transit. In an effort to minimize a delay in resolution of a damage or
shortage claim, SRI will accept deliveries made by carrier by counting the
number of pallets received prior to acceptance of delivery from the carrier.
Discrepancies should be noted on the freight document and countersigned by
driver. All shipping discrepancies must be called into Customer Service within
three (3) business days of delivery.

OBSOLETE INVENTORY: Disposable Products and Cardinal Health Components in SRI’s
inventory which have not been shipped to Customer for a period of ([***])
calendar days.

¡ Obsolete Inventory requests must be submitted in writing. SRI must provide
catalog number, quantity and valid purchase order number.

¡ SRI must provide the inventory report showing the last sale date to validate
request.

¡ A Cardinal Health Representative must authorize all requests for Obsolete
Inventory returns within one year of last purchase date. All requests greater
than one year will be denied.



--------------------------------------------------------------------------------

Exhibit B

Cardinal Health 200, LLC

Distributor Management Medical Products Manufacturing

Ordering Instructions for SRI/Surgical Express, Inc. for both Disposable and
Cardinal Health Component Products

Amended and Restated Effective February 1, 2010

 

¡ Cardinal Health shall provide a return authorization number or certificate of
destruction to SRI.

¡ Obsolete Inventory will be returned to Cardinal Health freight collect by
Cardinal Health. No restocking charges shall apply.

¡ Obsolete Inventory returns are subject to disposition at the designated
warehouse. Individual Disposable Products and Cardinal Health Components
dispositioned as damaged, opened, re-taped, tampered or in un-salable condition
will be destroyed; no credit issued, and the product will not be returned to SRI

¡ Destruction of Obsolete Inventory will be at SRI’s expense.

DIRECTORY OF SERVICES

Customer Service

Mailing Address:

Cardinal Health 200, LLC

Medical Products Manufacturing

Distributor Management

1450 Waukegan Road, B/L 4

McGaw Park, IL 60085

Phone Number: 1-800-635-6021

Hours of Operation: 7:30 AM to 5:00 PM CST

Credit and Collection

Mailing Address:

Cardinal Health 200, LCC

7000 Cardinal Place

Metro lll – 2nd Floor

Dublin, OH 43017

Phone Number: 1-866-739-4723

Hours of Operation: 8:00 AM to 5:00 PM EST

Original Effective Date: 11/26/08. All terms and conditions contained herein are
subject to change per the Supply and Co-Marketing Agreement.